DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement mailed to applicant on 4/15/2022, applicant has made an election with traverse of Invention I in the reply filed on 6/15/2022.  The traversal is on the ground(s) that there is not any serious burden on the Office to examine all of pending claims 1-20 because all pending claims are directed to a microscope and searches for a control circuit and its operation as recited in claims 10-12 of Group II and a translation device as recited in claims 13-19 of Group III are additional search for the features recited in claims 2-8 of Group I, see Election of 6/15/2022, pages 1-2.  This is not found persuasive because of the following reasons.
Applicant is respectfully invited to review the features recited in the claims of each groups in which they recites different features from each other. The different structures of device/system as recited in each groups of claims constituted groups I-III require different searches for each structure and thus cause a serious burden on the examiner if an election was not being issued.
The requirement is still deemed proper and is therefore made FINAL.
3.	As a result of applicant’s election and with the details as provided above, claims 1-9 and 20 directed to Group I are examined in the present office action, and claims 10-19 directed to Inventions II and III have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims 10-19 of the Inventions II and III will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
4.	The drawings contain thirteen sheets of figures 1(a)-1(b), 2(a)-2(d), 3(a)-3(b), 4, 5(a)-5(e), 6(a)-6(b), 7(a)-7(g), 8-9, 10(a)-10(b), 11-12 and 13(a)-13(b) were received on 7/6/2020.  These drawings are objected by the examiner for the following reason(s).
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driver for the first reflector as recited in present claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “a data acquisition unit” and “a control circuit” as recited in present claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
10.	Claims 7-8 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 7: the phrase thereof “the respective periods of the first … plus 1” (lines 1-3) has a grammatical error. Should “is” appeared on line 2 be changed to --are--?
b) In claims 7 and 8, the use/unused of an article in both claims is not consistent. In particular, while applicant uses the terms thereof “the respective periods” in claim 7 on line 1; however, applicant uses only terms “respectively periods” in claim 8 on line 1. Should “respective periods” appeared in claim 8 on line 1 be changed to --the respective periods-- to maintain a consistent in claimed language throughout all claims?
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter, i.e.,  “a data acquisition unit … in the image” (lines 6-28), which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant is respectfully invited to review the specification, in particular, in paragraphs [0056]-[0081] and [0125]-[0130] and figs. 1-2 and 11 which discloses:
 a) a microscope having a light source (102), a dichroic (107), a scanning unit (104), optics (109, 11) for expanding light beam (102A) to illuminate a specimen (140) and for guiding light beam (102B) from the specimen to a detecting system (115, 117,119) via the scanning unit and the dichroic, see paragraphs [0056]-[0060] and fig. 1(a); 
b) a control unit (150) having a control circuit (108) and a synchronization control unit (160) which in turn has an imaging parameter control unit (110) and a multifunction DAQ (112) wherein the multifunction DAQ (112) is a high-speed data acquisition card, see paragraph [0068] and [0059]. The control unit (108) received reference clock signal (RC) and outputs an enhanced reference clock signal (RR) and a synchronization clock signal (LT) to the multifunction DAQ (112) of the synchronization control unit (160), and the imaging parameter control unit (110) receives user inputs (UI) and outputs a waveform signal (WT) to the multifunction DAQ (112) of the synchronization control unit (160). The multifunction DAQ (112) of the synchronization control unit (160) receives the signals (RR), (LT) and (WF) and then outputs a plurality of signals thereof (GC), (FT), (PC) and (RA), see paragraph [0061] and fig. 1(b); and
c) a computing device (1100) having a processing unit 1106) and memory (1104) for executing programs to operate the microscope, see paragraphs [0125]-[0130] and fig. 11.
With that teachings provided in the disclosure then the disclosure does not provide support for the features of “a second control signal … the data acquisition unit” as recited in the claim on lines 21-22 and “transmit the second control signal to the data acquisition unit” as recited in the claim on line 25.
b) Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide a control circuit configured to receive a reference clock signal which is configured to drive a first reflector, see claim 1 on lines 7-9, and a driver generates the reference clock signal as recited in claim 20 on lines 1-2.
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential element(s), such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is the enhanced clock signal (RR) inputted to the multifunction DAQ (112) so that the DAQ can output a plurality of outputted signals (GC), (FT), (PC) and (RA) as disclosed in the specification in paragraphs [0056]-[0081] and fig. 1(b).
Applicant is respectfully invited to review the mentioned paragraph in which the paragraphs discloses a control unit (150) having a control circuit (108) and a synchronization control unit (160) which in turn has an imaging parameter control unit (110) and a multifunction DAQ (112) wherein the multifunction DAQ (112) is a high-speed data acquisition card, see paragraph [0068] and [0059]. The control unit (108) received reference clock signal (RC) and outputs an enhanced reference clock signal (RR) and a synchronization clock signal (LT) to the multifunction DAQ (112) of the synchronization control unit (160), and the imaging parameter control unit (110) receives user inputs (UI) and outputs a waveform signal (WT) to the multifunction DAQ (112) of the synchronization control unit (160). The multifunction DAQ (112) of the synchronization control unit (160) receives the signals (RR), (LT) ands (WF) and then outputs a plurality of signals thereof (GC), (FT), (PC) and (RA), see paragraph [0061] and fig. 1(b).
a2) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it claims both a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. Applicant should note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a first control signal … the scanning unit” on lines 19-20, and the claim also recites “transmit the first control signal … the second reflector” on lines 23-24 which is the narrower statement of the range/limitation and the claim recites the broad recitation “a second control signal … the data acquisition unit” on lines 21-22, and the claim also recites “transmit the second control signal … the specimen” on lines 25-26 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
a3) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the use of the term “when” in the features thereof “the memory having … the image” (lines 12-28). 
Applicant should note that the term “when" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reason as set forth in element a3) above. In other words, the claim is rejected by the use of the term “when” in the feature thereof “the memory has further … the field of view” (lines 1-5). 
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1-9 and 20, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US Patent No. 8,194,311) in view of Fox (US Publication No. 2009/0097108).
Kishimoto discloses a confocal laser scanning microscope. 
a) Regarding to the present claims 1, 9 and 20, the microscope provided by Kishimoto as described in columns 3-8 and shown in figs. 1-4 comprises the following features:
a1) a laser light source (11) configured to emit a light beam for illuminating the specimen (2); 
a2) a scanning unit (13X, 14X, 13Y, 14Y) comprising a plurality of reflectors (13X, 13Y), wherein a first reflector (13X) scans the light beam along a first axis and a second reflector (13Y) scans the light beam along a second axis; 
a3) a data acquisition unit (19, 20, 21) configured to control acquisition of the image of the specimen; 
a4) a control circuit (63-65) configured to receive a reference clock signal (62) and generate a synchronization clock signal based on the reference clock signal wherein the reference clock signal is configured to drive the first reflector (13X); and 
a5) a synchronization controller (61, 66-68) configured to control the scanning unit and the data acquisition unit wherein the synchronization controller comprising a processor (61) and memory (66) operably coupled to the processor and the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the synchronization controller to: 
a51) receive the synchronization clock signal (62); 
a52) receive a plurality of imaging parameters via an input unit controlled by a user wherein the image parameters comprise a number of lines, see column 4, lines 1-16; and 
a53) generate a plurality of control signals based on the synchronization clock signal and the imaging parameters which includes:
a531) a first control signal transmitted to the scanning unit and configured to synchronize operation of the second reflector (13Y) of the scanning unit; 
a532) a second control signal configured to synchronize operation of the data acquisition unit wherein the second control signal is configured to initiate acquisition of a new frame of the image of the specimen via a new cycle of the operation of the first reflector (13X); and
a533) the periods of the first and second control signals each is variable based on the number of liens in the image, see columns 4-7.
b) Regarding to present claims 2 and 3, the imaging parameters inputted to the processor (61) to control the operation of the scanning unit comprises a field of view which is defined by a horizonal scan range and a vertical scanning range in which the first and second reflectors scan light beam across a scanning area, see columns 4-5 and fig. 2;
c) Regarding to present claims 4 and 5, an amplitude of the first control signal is variable based on the field of view which a level increases incrementally after each cycle of the synchronization clock signal, see columns 5-7 and fig. 3;
d) Regarding to present claim 6, the second control signal configured to synchronize operation of the data acquisition unit is also used to control the operation of the first reflector (13X) wherein its amplitude  is variable based on the field of view, see columns 4-5;
e) Regarding to present claims 7-8, it would have been obvious to one skilled in the art to modify the reference clock generator using to provide a reverence clock signal by adjusting the frequencies/periods to adjust the periods of the first and second reflectors, see the use of a plurality of reference clock generators or a variable clock generator as disclosed in column 9 and shown in figs. 5-6.
The only feature missing from the microscope provided by Kishimoto is that Kishimoto does not clearly state that that one of the reflector is a resonant mirror. However, in a scanning microscope with a raster-scanning unit wherein one of the mirrors constituted the raster-scanning unit is a resonant mirror for fast scanning and the other reflector of the unit is a galvanometer for slow scanning is known to one skilled in the art s can be seen in the scanning system provided by Fox et al, see paragraphs [0054] and [0068]-[0090]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope provided by Kishimoto by using a raster-scanning unit having a mirror in the form of a resonant mirror for fast scanning and the other reflector in the form of a galvanometer for slow scanning as disclosed by Fox et al for the purpose of scanning an object/specimen to meet a particular applications.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
19.	The US Patent No. 8,045,262 is cited as of interest in that it discloses a confocal microscope having a light source, a scanning unit, a synchronization control for controlling the scanning unit based on inputs from reference clock signals and input parameters provided by a input user.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872